Gtleillan, C. .T.
The defendant had a connection with the Lehigh Valley Transportation Company and the Lehigh Valley Railroad Company, forming a continuous line from Minneapolis to various points in the east; the defendant’s part of such continuous line being by rail from Minneapolis to Gladstone, Mich., the Transportation Company’s part by boat from Gladstone to Buffalo, N. Y., and the Lehigh Valley Railroad Company’s from Buffalo by rail to various points in the east, among them to Philadelphia. The three carriers had established and published joint or through tariffs of rates for freight carriage from Minneapolis to the various points in the east to which the continuous line extended, so as to come within the provisions of 25 U. S. Stat. ch. 382, p. 855.
Plaintiffs shipped with defendant, at Minneapolis, a car load of flour, consigned to a party named in the bill of lading at Philadelphia. It arrived at Gladstone November 21, 1891, was put in .defendant’s warehouse at that place, where it remained till No*27vember 29th, when it was destroyed by fire. There was no evidence on the trial that notice of the arrival of the flour at Gladstone was given to the Transportation Company or to the plaintiff.
We do not think the establishing of joint or through rates in such cases of itself makes the different earners in the continuous line joint carriers for the line, or makes any one of the carriers liable for the defaults of any of the others. At the most, the receiving carrier would be agent for each of the others to contract for carriage over their respective lines, so as to create a duty on each to receive goods at the point where the preceding carrier’s line-, ends, and carry them to the end of its part of the line, and deliver them to the carrier next beyond.
The bill of lading executed by defendant to plaintiff cannot be construed to be a contract on its own behalf to carry from Minneapolis to Philadelphia, or anything more than a contract to carry over its own line to Gladstone, and there deliver to the Transportation Company.
Under such an arrangement for a continuous line and joint or through rates it is the duty of the first or receiving, carrier, on receiving goods for carriage to any point on the continuous line beyond its own line to carry them with due dispatch to the end of its line, and there deliver them to the next carrier, whose duty it is to receive and carry them with due dispatch to their place' of destination, and deliver them to the owner or consignee; or, if the place of destination be beyond its own- line, to deliver them at the end of its line to the next carrier, to which a like duty will then attach. In such case, the owner, by 'delivering his goods to be carried through, does not contemplate nor make a contract for storage. 'His contract is for carriage, and, until the goods reach their final destination, he has a right to a continuous carrier’s duty and responsibility, which cannot, without his consent, be changed to the duty and responsibility of a warehouseman, however convenient that might be for the carrier. And, from the time its duty of carrier attaches, any carrier in the line can1 discharge itself of the responsibility as such only by performing its full duty by carrying the goods, and delivering them to the next carrier if they are to go beyond its line. The responsibility of the preceding carrier does not cease until the responsibility of the next one attaches. *28Any other rule would make any arrangement for a continuous line and through rates a snare to the public.
The liability of the defendant is to be determined as though its contract had been to carry to Gladstone, and there deliver to any ■consignee.
There is no express evidence on the point, but under the arrangement for a continuous line, it is to be presumed that the Transportation Company had an agent at that point, to whom the flour might have been delivered, and to whom notice of its arrival might have been given; and that the defendant knew who that agent was.
When the consignee resides at the place of destination, or has an agent there, authorized to receive the goods, and that is known to the carrier, the latter’s liability as carrier does not end, and the liability becomes that of a warehouseman, until the lapse, after notice to such consignee or agent that the goods have arrived, of a reasonable time to receive and remove them. Derosia v. Winona & St. Peter R. Co., 18 Minn. 133 (Gil. 119); Pinney v. First Division St. P. & P. R. Co., 19 Minn. 251 (Gil. 211).
As the flour was not delivered to the Transportation Company, nor' notice of its arrival given to its agent, so that its responsibility as carrier might attach, the responsibility of defendant as carrier had not ended at the time of the fire, unless, by virtue of a clause in the bill of lading in these words: “It being further expressly agreed that this company assumes no liability, and it is not to be held responsible as common carriers, for any loss or injury to said property after its arrival at its warehouse aforesaid, or for any loss or damages thereto, or any delay in transportation or delivery thereof, by any connecting or succeeding carrier.”
Conceding that, because this was a shipment for carriage beyond the limits of the state, the statutes of the state do not apply, and that the validity of the clause is to be determined by the principles of the common law, then the question arises, was there a consideration to support it? Such a clause, to be of force, must stand as a contract between the shipper and the carrier, and, as in the case of all contracts, there must be a consideration for it. One exercising the employment of a common carrier of goods is bound to receive and carry such (within the class of goods that he carries) as are tendered to him for the purposes, and, in the absence of spe*29cial contract, to carry them with the full common-law liability of a common carrier. His receipt- of and undertaking to carry them,, being a duty imposed on him by law, is not a consideration to support such special contract. There must be some other. That is generally furnished by some concession in rates. And, where the agreement is set forth in the contract for carriage, it would probably be presumed that, in a case where parties could make any, there was some such concession as a consideration for relieving the carrier of part of his common-law liability. But in such a case as this, any abatement of rates is forbidden by act of congress,, and therefore none can be presumed.
The tariff of joint rates in the case makes no mention of any limitation of liability. They are to be taken, therefore, as rates-established for carriage with full common carrier’s liability; and under the act of congress no abatement could be made to support a contract for a limited liability.
The clause is void for want of a consideration to support it.
Order affirmed.
Collins and Buck, JJ., took no part in the decision.
(Opinion published 59 N. W. 546.)